Order entered June 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00359-CV

                              FRANK PYRTLE, III, Appellant

                                             V.

                        ASHANTI JOHNSON PYRTLE, Appellee

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-08-17853

                                         ORDER
       The Court has before it appellant’s May 29, 2013 motion for stay of enforcement of

judgment for attorney’s fees as child support. The Court DENIES the motion.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE